Citation Nr: 0823951	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-15 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

2.  Evaluation of peripheral neuropathy of the left hand, 
currently rated as 20 percent disabling.

3.  Evaluation of peripheral neuropathy of the right hand, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from January 1967 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted service connection for tremors of 
the hands (peripheral neuropathy) and assigned a 20 percent 
evaluation to each hand, and continued a 20 percent rating 
for diabetes mellitus.  The Board notes that in a March 2005 
Statement of the Case, the RO addressed the issue of the 
evaluation of peripheral neuropathy in conjunction with the 
issue of the evaluation of diabetes mellitus, as part of the 
overall diabetes condition.  However, in a January 2007 
Supplemental Statement of the Case, the RO explained that for 
the sake of clarity, the issues were addressed separately.

The veteran testified before a Decision Review Officer at the 
RO in October 2004.  A transcript of the hearing has been 
associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a letter received by the Board in May 2008, the veteran 
requested a hearing before a Veterans Law Judge at the 
Seattle Regional Office.

In light of the veteran's request for a travel board hearing, 
the case is REMANDED for the following action:

The veteran is to be scheduled for a 
travel board hearing before a Veterans 
Law Judge.  

After the veteran has been afforded an opportunity to appear 
at a hearing before a Veterans Law Judge, the RO need not 
take any further adjudicatory action, but should return the 
claims folder to the Board for further appellate review.  





_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




